Case 20-10846 Doc 310 Filed 08/04/20 Entered 08/04/20 15:48:56 Main Document Page 1 of 5




                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF LOUISIANA

                                                   §
    IN RE:                                         §      CASE NO: 20-10846
                                                   §
    THE ROMAN CATHOLIC CHURCH                      §      CHAPTER 11
    FOR THE ARCHDIOCESE OF NEW                     §
    ORLEANS,                                       §      SECTION A
                                                   §
    DEBTOR.                                        §


                                       SCHEDULING ORDER

          Considering (i) the Motion of the Official Committee of Unsecured Creditors to Dismiss

   Chapter 11 Case, [ECF Doc. 203], and related pleadings (collectively, the “Contested Matter”),

   currently set to be resolved via a virtual evidentiary hearing on August 20, 2020, at 9:00 a.m. (the

   “Hearing”), (ii) the discovery schedule proposed by the parties, and (iii) that, pursuant to Federal

   Rule of Civil Procedure 43(a) (made applicable by Federal Rule of Bankruptcy Procedure 9017),

   the current COVID-19 pandemic provides good cause and constitutes compelling circumstances

   to permit this Court to allow testimony in open court by contemporaneous transmission from a

   different location, this Court establishes the following telephonic and virtual hearing procedures

   to be used at the Hearing:

          IT IS HEREBY ORDERED:

          1.      An Evidentiary Hearing on the Contested Matter is scheduled for August 20, 2020,

   at 9:00 a.m. and will take place virtually. The Court will use the AT&T Teleconferencing Service

   (for audio purposes) and Zoom for Government (for video purposes). The AT&T audio services

   can be accessed by calling (888) 684-8852 and entering the access code 9318283. When dialed

   in:

                  a.      Please do not place your phone on hold;

                                                    1
Case 20-10846 Doc 310 Filed 08/04/20 Entered 08/04/20 15:48:56 Main Document Page 2 of 5




                  b.     Keep your phone on mute unless it is your turn to speak; and

                  c.     Speak loudly and clearly into your phone.

          2.      Discovery Deadlines.

                  a.     July 31, 2020. On or before this date, the Committee and the Debtor shall
                         exchange the names of all “May Call” witnesses and identify potential
                         exhibits they may use at the Hearing. 1

                  b.     July 31, 2020: On or before this date (subject to (d) below), the Committee
                         and the Debtor shall exchange the names of all experts, the subject matter
                         of their testimony, and the field of expertise, who may be called at the
                         Hearing.

                  c.     August 5, 2020. On or before this date (subject to (d) below), the
                         Committee and the Debtor shall each respectively provide reports of their
                         experts to each other.

                  d.     August 12, 2020. On or before this date, the Committee and the Debtor
                         shall exchange rebuttal reports of experts (and disclose the names of all
                         rebuttal experts, the subject matter of their testimony, and the field of
                         expertise).

                  e.     August 17, 2020. All Fact and Expert Discovery must be completed by
                         August 17, 2020 except for good cause shown. Depositions of fact
                         witnesses shall take place on August 11, 12, and 13, 2020 (and if necessary,
                         on August 14 and 17, 2020). Depositions of expert witnesses shall take
                         place on August 14 and 17, 2020.

          3.      Zoom      Instructions.         The     Zoom       Meeting     Room       link    is

   https://www.zoomgov.com/my/judgegrabill. Counsel for parties in interest shall provide notice to

   anna_mangham@laeb.uscourts.gov via e-mail of all people who will be participating via Zoom

   no later than August 18, 2020 at 5:00 p.m. CST. The Court may restrict the number of

   participants using the Zoom conference. The Court will then circulate to the participants an e-mail

   with the Zoom password and any additional instructions for the Zoom conference. Before the

   Hearing, all counsel and witnesses shall conduct a test of Zoom using the same equipment that


   1
          The disclosures and reports under (a) and (c) are subject to amendment based on discovery
   responses to be provided and further investigation.

                                                   2
Case 20-10846 Doc 310 Filed 08/04/20 Entered 08/04/20 15:48:56 Main Document Page 3 of 5




   they will be using during the hearing. If you have questions or encounter any problems while

   testing the system, please contact Robert Scott, the Court’s Information Systems Manager, at

   Robert_Scott@laeb.uscourts.gov.

          4.      Witness and Exhibit Lists. Counsel for the parties shall file into the record and

   electronically serve upon their opponents a list of all witnesses who may be or will be called to

   testify at trial, and a list of exhibits that may or will be used, not later than August 18, 2020, at

   5:00 p.m. CST.

          5.      Form of Exhibits. All exhibits must be labeled. The Debtor shall label its exhibits

   using numbers (e.g., Debtor Ex. 1, Debtor Ex. 2), and the Committee shall use letters (e.g., UCC

   Ex. A, UCC Ex. B). Any joint, uncontested exhibits shall be labeled as such (e.g., Joint Ex. 1),

   and submitted by one of the parties, as coordinated in advance. Each party shall combine all of its

   exhibits into one .pdf document with each individual exhibit labeled and bookmarked for easy

   review by the Court. All parties shall submit their exhibits to the Court separately. The parties

   shall combine any joint exhibits and submit them as a separate .pdf document in the same format.

          6.      Submission of Exhibits. Counsel shall provide sufficient electronic copies of all

   exhibits to opposing counsel. Counsel shall contact the Information Systems Manager, Robert

   Scott, at Robert_Scott@laeb.uscourts.gov for instructions on uploading exhibits through Dropbox.

   Electronic submission of exhibits shall be completed not later than August 18, 2020, at 5:00 p.m.

   CST.

          7.      Remote Witness Testimony. In accordance with Federal Rule of Civil Procedure

   43(a) (made applicable by Federal Rule of Bankruptcy Procedure 9017), any witness called to

   testify or subject to cross-examination shall be permitted to testify by contemporaneous

   transmission from a different location (“Remote Witness”).



                                                    3
Case 20-10846 Doc 310 Filed 08/04/20 Entered 08/04/20 15:48:56 Main Document Page 4 of 5




          8.      Requirements for Allowance of Remote Testimony; Additional Information.

   As additional safeguards for the allowance of a Remote Witness, the Party sponsoring said Remote

   Witness shall file with the Court, no later than August 18, 2020, at 5:00 p.m. CST, a document

   containing the following information:

                  a.      The name and title of the Remote Witness.

                  b.      The matter on which the Remote Witness will provide testimony.

                  c.      The location of the Remote Witness (city, state, country).

                  d.      The place from which the Remote Witness will testify (e.g., home, office –
                          no addresses are required).

                  e.      Whether anyone will be in the room with the Remote Witness during the
                          testimony, and if so, who (name, title, relationship to the Remote Witness),
                          and for what purpose.

                  f.      Whether the Remote Witness will have access to any documents other than
                          exhibits that have been emailed to the Court and the parties, and if so, what
                          documents.

   Such information may be filed with the Court separately from or incorporated within the Witness

   Lists required to be filed with the Court.

          9.      Administration of Oath to Remote Witnesses. All Remote Witnesses shall give

   an oath or affirmation to testify truthfully over Zoom, and such testimony will have the same effect

   and be binding upon the Remote Witness in the same manner as if such Remote Witness gave the

   oath or affirmation in person in open court. To the extent there is an error or malfunction with

   Zoom or other video-conferencing solution, the Remote Witness may give that oath or affirmation

   and testify via telephone only.

          10.     Responsibility for Remote Witnesses. The Party sponsoring the witness shall be

   responsible for ensuring that the telephone dial-in, Zoom link, and all exhibits are supplied to the




                                                    4
Case 20-10846 Doc 310 Filed 08/04/20 Entered 08/04/20 15:48:56 Main Document Page 5 of 5




   Remote Witness prior to the hearing, that the Remote Witness has access to a computer with

   camera and a telephone, and has been registered with Zoom, as applicable.

                 New Orleans, Louisiana, August 4, 2020.



                                                   MEREDITH S. GRABILL
                                              UNITED STATES BANKRUPTCY JUDGE




                                                  5
